DETAI:ED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to the Application filed on 01/30/2020. The application claims benefit of the provisional application 62/802,169 filed on 02/06/2019.
 
Claims 1-20 are pending in this application. Claims 1, 9, and 17 are independent claims.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 20 is objected to because of the following minor informality: 
On line 1, replace “claim 7” with “claim 17”. Examiner believe this to be a typographical error.
Appropriate correction is required.


Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neervannan et al., US Patent  11,023,675 B1 (hereinafter as Neervannan).

Regarding independent claim 1, Neervannan discloses a method for identifying relevant portions of documents [see e.g. col. 5, lines 34-39 indicating finding text portions matching certain search requests], the method comprising: 
receiving, by a server, a request from a user to determine a prediction [see abstract, lines 2-3 indicating a user request; note e.g. the prediction of company ranking performed by the system as indicated in col. 2, lines 46-50; see also fig. 7 and the description in col. 12, lines 40-45 indicating market values and outlooks for companies; note also the search interface shown in fig. 5A and described in col. 11, lines 62-63; note the client/server model shown in fig. 1 and described in col. 2, lines 56-57]; 
identifying, using the server, documents corresponding to the request [see e.g. abstract, lines 6-7 indicating documents corresponding to a context of the user request; see also fig. 5B showing documents identified based on a search as per col. 11, lines 63-64]; 
identifying portions of the documents that inform the prediction [note in col. 12, lines 9-10 extracted sentences from the documents as also shown on fig. 6; see also col. 5, lines 34-37 and col. 6, lines 32-46 describing extracting key portions of the document by eliminating extraneous content; see also fig. 2]; 
inputting at least the portions of the documents into a machine learning model [note as per col. 10, lines 19-21 the use of machine learning for classification of sentences into objective and subjective statements as well as positive vs. negative statements for sentiment analysis as per col. 9, lines 56-58 and col. 9, line 65-col. 10, line 18];  
receiving, as output from the machine learning model, the prediction [note sentiment prediction result returned as in block 70 of fig. 4]; 
outputting the prediction for display to the user [note sentiment visualization shown on fig. 7]; 
receiving a request from the user to view a document that informed the prediction [see col. 12, lines 7-8 indicating selection of a document from fig. 5B used in the prediction determination]; and 
generating for display with the document a heat map that indicates how parts of the document that are included in the portions of the documents that informed the prediction influenced the prediction [see col. 12, lines 8-14 describing the heat map display including color indications for negative, positive, and neutral sentiment statements, as shown on fig. 6].

Regarding independent claim 9, Neervannan also discloses a non-transitory computer-readable medium comprising memory with instructions encoded thereon [see e.g. col. 2, lines 60-62; Examiner notes that loading code instructions require a memory in the computer-readable medium] for identifying relevant portions of documents [see e.g. col. 5, lines 34-39 indicating finding text portions matching certain search requests], the instructions causing one or more processors [see in col. 3, lines 3-12 exemplary computing devices with one or more processors] to perform one or more operations when executed, the instructions comprising instructions to: 
receive, by a server, a request from a user to determine a prediction [see abstract, lines 2-3 indicating a user request; note e.g. the prediction of company ranking performed by the system as indicated in col. 2, lines 46-50; see also fig. 7 and the description in col. 12, lines 40-45 indicating market values and outlooks for companies; note also the search interface shown in fig. 5A and described in col. 11, lines 62-63; note the client/server model shown in fig. 1 and described in col. 2, lines 56-57; see also server description in col. 3, lines 17-28];
identify, using the server, documents corresponding to the request [see e.g. abstract, lines 6-7 indicating documents corresponding to a context of the user request; see also fig. 5B showing documents identified based on a search as per col. 11, lines 63-64];  
identify portions of the documents that inform the prediction [note in col. 12, lines 9-10 extracted sentences from the documents as also shown on fig. 6; see also col. 5, lines 34-37 and col. 6, lines 32-46 describing extracting key portions of the document by eliminating extraneous content; see also fig. 2]; 
input at least the portions of the documents into a machine learning model [note as per col. 10, lines 19-21 the use of machine learning for classification of sentences into objective and subjective statements as well as positive vs. negative statements for sentiment analysis as per col. 9, lines 56-58 and col. 9, line 65-col. 10, line 18];  
receive, as output from the machine learning model, the prediction [note sentiment prediction result returned as in block 70 of fig. 4]; 
output the prediction for display to the user [note sentiment visualization shown on fig. 7];
receive a request from the user to view a document that informed the prediction [see col. 12, lines 7-8 indicating selection of a document from fig. 5B used in the prediction determination]; and 
generate for display with the document a heat map that indicates how parts of the document that are included in the portions of the documents that informed the prediction influenced the prediction [see col. 12, lines 8-14 describing the heat map display including color indications for negative, positive, and neutral sentiment statements, as shown on fig. 6].

Regarding independent claim 17, Neervannan also discloses a system [see e.g. system of fig. 1] for identifying relevant portions of documents [see e.g. col. 5, lines 34-39 indicating finding text portions matching certain search requests], the system comprising: 
memory with instructions encoded thereon [see col. 3, line 38 indicating memory in exemplary computing device 22 of system 1]; and 
one or more processors [again see col. 3, line 38 indicating one or more processing units in exemplary computing device 22 of system 1] that, when executing the instructions, are caused to perform operations of: 
receiving, by a server, a request from a user to determine a prediction [see abstract, lines 2-3 indicating a user request; note e.g. the prediction of company ranking performed by the system as indicated in col. 2, lines 46-50; see also fig. 7 and the description in col. 12, lines 40-45 indicating market values and outlooks for companies; note also the search interface shown in fig. 5A and described in col. 11, lines 62-63; again note the client/server model shown in fig. 1 and described in col. 2, lines 56-57];  
identifying, using the server, documents corresponding to the request [see e.g. abstract, lines 6-7 indicating documents corresponding to a context of the user request; see also fig. 5B showing documents identified based on a search as per col. 11, lines 63-64];
identifying portions of the documents that inform the prediction [note in col. 12, lines 9-10 extracted sentences from the documents as also shown on fig. 6; see also col. 5, lines 34-37 and col. 6, lines 32-46 describing extracting key portions of the document by eliminating extraneous content; see also fig. 2]; 
inputting at least the portions of the documents into a machine learning model [note as per col. 10, lines 19-21 the use of machine learning for classification of sentences into objective and subjective statements as well as positive vs. negative statements for sentiment analysis as per col. 9, lines 56-58 and col. 9, line 65-col. 10, line 18];  
receiving, as output from the machine learning model, the prediction [note sentiment prediction result returned as in block 70 of fig. 4]; 
outputting the prediction for display to the user [note sentiment visualization shown on fig. 7]; 
receiving a request from the user to view a document that informed the prediction [see col. 12, lines 7-8 indicating selection of a document from fig. 5B used in the prediction determination]; and 
generating for display with the document a heat map that indicates how parts of the document that are included in the portions of the documents that informed the prediction influenced the prediction [see col. 12, lines 8-14 describing the heat map display including color indications for negative, positive, and neutral sentiment statements, as shown on fig. 6].


Regarding claims 2, 10, and 18, the rejection of independent claims 1, 9, and 17 are respectively incorporated. Neervannan further discloses that receiving the request comprises receiving a selection of a topic [see e.g. col. 11, line 55-col. 12, line 7 and note that the user can change the topics to change the search request; see also col. 13, line 2], and that identifying the documents comprises identifying documents that correspond to the topic [note in col. 12, lines 2-7 that the document identification depend on the topic].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neervannan in view of GROSS et al., US PGPUB 2012/0191502 A1 (hereinafter as GROSS).

Regarding claims 3, 11, and 19, the rejection of independent claims 1, 9, and 17 are respectively incorporated. 
Neervannan teaches a topic that is a legal case [see e.g. the LEGAL topic option in pane 86 of Fig. 5A; see also the legal example shown on fig. 2 and the example of legal-related topics in col. 2, line 17].
Neervannan, however, does not explicitly teach that receiving the request additionally comprises receiving a selection of an individual, and that the prediction is a likelihood of success of the individual in achieving a successful outcome in the legal case.

GROSS teaches determining a prediction [see title] that includes a request comprising receiving a selection of an individual [see exemplary prediction comprising selecting a specific Examiner as described in [0154]], and a prediction that is a likelihood of success of the individual in achieving a successful outcome in a legal case [again see [0154]; see also [0103] describing a reputation or authoritativeness score for an Examiner in performing examination job (which relates to a legal case); see also [0106], lines 4-5 indicating a professionalism score; see also claim 25 indicating a success rate in granting patents by an Examiner].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neervannan’s request to determine a prediction by explicitly specifying selecting a legal case, selecting an individual and that the prediction that is a likelihood of success of the individual in achieving a successful outcome in the legal case, as per the teachings of GROSS. The motivation for this obvious combination of teachings would be to enable analyzing and predicting behavior of certain professional personnel, as suggested by GROSS [see e.g. title] which would ultimately assist companies and practitioners to understand and profile personnel involved in legal prosecution involving IP assets, as also suggested by GROSS [see [0008]].


Claims 4, 5, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neervannan in view of Surendran et al., US PGPUB 2009/0198654 A1 (hereinafter as Surendran).

Regarding claims 4, 12, and 20, the rejection of independent claims 1, 9, and 17 are respectively incorporated. Neervannan does not explicitly teach that identifying the portions of the documents that inform the prediction comprises: 
inputting the documents into a machine learning model; and 
receiving, as output from the machine learning model, an indication of the portions of the documents that inform the prediction.

Surendran teaches identifying portions of documents that inform a certain prediction [see e.g. [0023] and note identifying portions of a document that include information indicative of a topic; especially note that the topic may correspond to information directed to any type of human identifiable idea or concept which includes predictions] that comprises:
inputting the documents into a machine learning model [see e.g. [0007], lines 14-17 indicating the use of a machine learning model; see also [0025] and [0056]]; and 
receiving, as output from the machine learning model, an indication of the portions of the documents that inform the prediction [see e. g. last 3 lines of [0080] indicating that the output identifies portions of the document indicative of the topic; again see [0023] and especially note that the topic may correspond to information directed to any type of human identifiable idea or concept which includes predictions].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neervannan’s instructions for identifying relevant portions of the documents by explicitly specifying using a machine learning model that outputs the identified portions, as per the teachings of Surendran. The motivation for this obvious combination of teachings would be to enable automated determination of relevant portions that correspond to specific idea or concept given entire documents, as suggested by Surendran [see e.g. abstract, lines 6-8] which would ultimately provide a quicker way of relevant portion identification.

Regarding claims 5 and 13, the rejection of claims 4 and 12 are respectively incorporated. Surendran further teaches that the indication of the portions of the documents that inform the prediction comprise respective weights for each respective portion corresponding to an amount by which the respective portion informed the prediction [see e.g. [0059], lines 8-10 indicating relevancy scores assigned to document portions (related to topic indication); again note from [0023] that the topic may correspond to information directed to any type of human identifiable idea or concept which includes predictions].


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neervannan in view of Kotler et al., US PGPUB 2013/0097481 Al (hereinafter as Kotler).

Regarding claims 6 and 14, the rejection of independent claims 1 and 9 are respectively incorporated. 
Neervannan does not explicitly teach that the heat map factors in, for each part of the document of the parts of the document corresponding to a given location in the heat map, an amount by which the given location in the heat map was impacted by both positive and negative influence.
Kotler teaches a heat map displayed with a document [see e.g. fig. 7] wherein the heat map factors in, for each part of the document of the parts of the document corresponding to a given location in the heat map, an amount by which the given location in the heat map was impacted by both positive and negative influence [note in [0059] the effect of satisfaction (both positive and negative) on the heat map; especially note in [0062], lines 4-end that the heat map may reflect consolidated feedback  regarding each part of the document].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neervannan’s display for showing influence utilizing a heat map by explicitly specifying that the heat map factors in, for each part of the document of the parts of the document corresponding to a given location in the heat map, an amount by which the given location in the heat map was impacted by both positive and negative influence, as per the teachings of Kotler. The motivation for this obvious combination of teachings would be to enable automated visualization of consolidated effects, as suggested by Kotler [again see e.g. [0062]].


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neervannan in view of Tashman, US PGPUB 2016/0110317 Al (hereinafter as Tashman).

Regarding claims 7 and 15, the rejection of independent claims 1 and 9 are respectively incorporated. 
Neervannan does not explicitly teach that the heat map is influenced by multiple parameters, and wherein the method further comprises: 
receiving, from the user, a de-selection of a parameter of the multiple parameters; and 
updating the heat map to remove indications of influence of parts of the document corresponding to the de-selected parameter.

Tashman teaches a heat map displayed with a document [see e.g. fig. 13 and see heatmap 1310 displayed with the document displayed in region 140] wherein the heat map is influenced by multiple parameters [note the multiple parameters shown for selection in region 1320 and described in [0105], lines 1-4], further comprising instructions to: 
receive, from the user, a de-selection of a parameter of the multiple parameters [again note in [0105], lines 1-4 the ability to choose which parameters to add or remove in the heat map analysis; note in fig. 13, section 1320 the option of having certain parameters enabled or disabled]; and 
update the heat map to remove indications of influence of parts of the document corresponding to the de-selected parameter [again see [0105] and note how the heat map display is affected by the display settings described in the previous limitations].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neervannan’s display for showing influence utilizing a heat map by explicitly specifying that the heat map is influenced by multiple parameters and by further specifying receiving, from the user, a de-selection of a parameter of the multiple parameters; and updating the heat map to remove indications of influence of parts of the document corresponding to the de-selected parameter, as per the teachings of Tashman. The motivation for this obvious combination of teachings would be to enable flexibility in viewing and analyzing documents by allowing users to select and de-select itemized factors affecting the display, as suggested by Tashman [again see e.g. [105]]; see also abstract, lines 1-3].


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neervannan in view of Häusler et al., US PGPUB 2016/0344828 Al (hereinafter as Häusler).

Regarding claims 8 and 16, the rejection of independent claims 1 and 9 are respectively incorporated. 
Neervannan does not explicitly teach that generating for display the heat map comprises generating for display a plurality of heat maps, each respective one of the plurality of heat maps showing where the parts of the document influenced the prediction based on a respective parameter corresponding to the respective heat map.
Häusler teaches generating a heat map display with a document [see e.g. [0022]] that comprises generating for display a plurality of heat maps, each respective one of the plurality of heat maps showing where the parts of the document are relevant based on a respective parameter corresponding to the respective heat map [see e.g. [0100] describing an option of two heat maps for providing information regarding interaction with a document, each dedicated to a certain category of interacting users (such as role, geographical region, or discipline)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neervannan’s display for showing influence for a prediction utilizing a heat map by explicitly specifying the use of a plurality of heat maps, each respective one showing where the parts of the document are relevant based on a respective parameter corresponding to the respective heat map, as taught by Häusler. The motivation for this obvious combination of teachings would be to enable providing more detailed information emphasizing separate metrics of relevance for document portions to a certain inference beyond merely giving a general picture of relevance, as suggested by Häusler [again see e.g. [100], especially 1-16].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes Sacaleanu et al., US PGPUB 2019/0006027 A1, that describes automatically identifying and extracting medical conditions and supporting evidences from electronic health records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145